Citation Nr: 1316041	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  04-38 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to April 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran presented testimony at a Travel Board hearing in September 2006 which was chaired by an Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  In a March 2013 letter, the Veteran and his representative were notified by the Board that the Acting Veterans Law Judge who conducted the September 2006 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter.  A review of the record reveals that neither the Veteran nor his representative have requested hearing before another Member of the Board.  As such, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.  

In December 2007, August 2010, and May 2012 the Board remanded the case for further evidentiary development. The case has now been returned to the Board for further appellate action. 

Subsequent to the April 2011 rating decision that granted service connection for hepatitis C, the Veteran submitted a statement with "Notice of Disagreement" listed as the subject. However, this statement that was received in May 2011 specifies that the Veteran is not asking for a change in the zero percent rating assigned for this condition. The matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include obtaining clarification concerning the Veteran's intent in submitting the "Notice of Disagreement" document.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the May 2012 remand, the Veteran contends that during his service in the Republic of Vietnam in January 1970 while on patrol he experienced an episode in which he had problems breathing.  He was medivaced to a hospital in DaNang where he was hospitalized and treated with antibiotics.  The doctors advised him that he had contracted a bacterial infection in his right lung but they were not sure what kind.  In the May 2012 Remand, the Board recognized that service treatment records show that the Veteran was hospitalized for four days in June 1968 for treatment of hives and that, approximately three weeks prior to the onset of hives in late June 1968, the Veteran had been given a course of oral penicillin for bronchitis.  However, as also noted in the May 2012 remand, service treatment records indicate that the June 1968 treatment for bronchitis occurred stateside.  The medical records pertaining to the DaNang breathing episode were not associated with the claims folder.  

Pursuant to the May 2012 remand, the agency of original jurisdiction (AOJ) was directed to obtain clarification from the Veteran concerning the military hospital or other facility where he reportedly received treatment for breathing problems in January 1970.  After clarification had been received, all appropriate efforts were to be made to obtain inpatient clinical records pertaining to treatment the Veteran reportedly received for breathing problems at a hospital either in DaNang, Vietnam, or at another military facility/location in January 1970.  If such records were not available, a search of extracts of the Office of the Surgeon General (SGO) was to be conducted or any other appropriate custodian, including searching under the name of the military hospital at the National Personnel Record Center (NPRC), as opposed to searching under the Veteran's name alone. 

Following completion of the above, the AOJ was also directed to schedule the Veteran for a VA examination in order to determine the etiology of his current asthma.  The AOJ was directed to inform the examiner that even if the Veteran's January 1970 treatment record was not obtained, the examiner was to accept as true the occurrence of that event.  Furthermore, the examiner was requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current asthma is related to either his military service, to include in-service breathing problems treated with antibiotics in January 1970, or his service-connected PTSD. 

A review of the record reveals that the VA Appeals Management Center (AMC) contacted the Veteran via a May 2012 letter requesting that he provide the name of the military hospital or other facility where he reportedly received treatment for his breathing problems in January 1970.  The Veteran responded in December 2012 and stated that he only recalled being taken to a hospital in DaNang and was treated for asthma.  Furthermore, a memorandum from the AMC dated December 2012 indicates that inpatient clinical records were to be obtained only from the NPRC, and that only Army and Air Corps records could be obtained from the SGO office.  A September 2010 report from the NPRC documented that a search of DaNang hospitals for 1970 was conducted but no records were located.

The Veteran was thereafter afforded a VA examination in October 2012 to determine the etiology of his asthma.  The VA examiner indicated review of his claims folder.  Although an opinion was also obtained as to whether the Veteran's asthma is related to either his military service or PTSD, it is unclear as to whether the opinion was obtained before or after examination of the Veteran.  In this regard, in a separate report from the examination, the VA examiner opined that the Veteran's asthma "may" be aggravated by his PTSD.  The examiner's rationale was based on the Veteran's report of his PTSD which was in the 1980s or 1990s.  However, she thereafter stated that "pending pulmonary function tests, we will see if [the Veteran's asthma] is upgraded or worsened by his panic episodes as a result of [PTSD]."  A review of the examination, which was conducted the same day as the opinion rendered by the examiner, reveals that pulmonary function testing was performed.  Moreover, no clarifying opinion was rendered by the VA examiner following the pulmonary function testing.

The Board also notes that in finding the Veteran's asthma "may" be aggravated by his PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, the opinion rendered by the October 2012 VA examiner with regard to whether the Veteran's asthma is related to his PTSD is of no probative value.

With regard to whether the Veteran's asthma is related to his military service, to include his in-service breathing problems treated with antibiotics in January 1970, the VA examiner opined that after review of the Veteran's claims folder, the Veteran's asthma is not caused or is less likely than not related to his bronchitis that was treated while in the service.  Her rationale was based on her review of the Veteran's in-service treatment for acute bronchitis in June 1968 as well as his post-service diagnosis of asthma in 1977.  She also noted the absence of documented asthma exacerbations from 1968 until his discharge from service in 1970.  She therefore based her opinion in part on the absence of treatment for asthma from 1968 to 1977.  Crucially, however, the examiner was directed to accept as true the Veteran's treatment for breathing problems at the DaNang hospital in January 1970.  As such, the Board finds that the VA examiner's opinion with regard to whether the Veteran's asthma is related to his military service is also of no probative value.  

In light of the foregoing, the Board finds that another remand is required for compliance with its May 2012 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA examiner who 
examined the Veteran in October 2012.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that the Veteran's current asthma disorder is related (by way of causation or permananet aggravation) to 

(a) in-service breathing problems treated with antibiotics in January 1970, or is otherwise related to an event, injury, or disease in service, to include in-service treatment in June 1968 for bronchitis.   Although there is no documentation of in-service antibiotic treatment of breathing problems in January 1970, the examiner should accept as true the occurrence of this event and the opinion should address the etiological relationship between this or any in-service event and the current asthma disorder. 

(b) panic attacks the Veteran reports he periodically experiences as a result of his service-connected posttraumatic stress disorder (PTSD), either directly or by way of aggravation/exacerbation.

The examiner must provide a thorough, detailed, and non-conclusory clinical rational for all opinions expressed.  In the extraordinary situation that the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then she must provide a detailed medical explanation as to why this is so.  If the examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, such should be afforded to the Veteran.
  
2. After completing the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

